EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kim Bui on 5/6/2022.

2) The claims have been amended as follows as agreed to via the interview cited above: 

(Currently Amended) A method of training a neural network having a plurality of network parameters, wherein the neural network is configured to receive an input observation characterizing a state of an environment and to process the input observation to generate a numeric embedding of the state of the environment, the method comprising:                obtaining a first observation captured by a first modality;                obtaining a second observation that is co-occurring with the first observation 
                       wherein the observations are images related to a same task, wherein the first modality is a camera at a first viewpoint, and wherein the second modality is a camera at a second, different viewpoint.
 
12.          (Currently Amended) A system comprising one or more computers and one or more storage devices storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations for training a neural network having a plurality of network parameters, wherein the neural network is configured to receive an input observation characterizing a state of an environment and to process the input observation to generate a numeric embedding of the state of the environment, the operations comprising:                obtaining a first observation captured by a first modality;                obtaining a second observation that is co-occurring with the first observation and that is captured by a second, different modality;                obtaining a third observation captured by the first modality that is not co-occurring with the first observation;                 determining a gradient of a triplet loss that uses the first observation as an anchor example, the second observation as a positive example, and the third observation as a negative example; and                updating current values of the network parameters using the gradient of the triplet loss,
                wherein the observations are images related to a same task, wherein the first modality is a camera at a first viewpoint, and wherein the second modality is a camera at a second, different viewpoint.
 
13.          (Currently Amended) One or more non-transitory computer storage media storing instructions that, when executed by one or more computers, cause the one or more computers to perform operations for training a neural network having a plurality of network parameters, wherein the neural network is configured to receive an input observation characterizing a state of an environment and to process the input observation to generate a numeric embedding of the state of the environment, the operations comprising:                obtaining a first observation captured by a first modality;                obtaining a second observation that is co-occurring with the first observation and that is captured by a second, different modality;                obtaining a third observation captured by the first modality that is not co-occurring with the first observation;                 determining a gradient of a triplet loss that uses the first observation as an anchor example, the second observation as a positive example, and the third observation as a negative example; and                updating current values of the network parameters using the gradient of the triplet loss,
                wherein the observations are images related to a same task, wherein the first modality is a camera at a first viewpoint, and wherein the second modality is a camera at a second, different viewpoint.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666